Citation Nr: 1206869	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for the period prior to April 23, 2010, and in excess of 40 percent for the period beginning April 23, 2010, for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to April 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with his appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2008.  A transcript of the hearing is associated with the claims file.

In November 2009 and March 2011, the Board remanded the issue to the originating agency for further development.  The case has been returned to the Board for further appellate action.

As in the November 2009 and March 2011 Board actions, the Board notes that the issues of entitlement to increased disability ratings for service-connected cervical spine and left knee disabilities have been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are, again, referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to April 23, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by slight limitation of motion without incapacitating episodes due to intervertebral disc syndrome; forward flexion of the lumbar spine was not limited to 30 degrees or less and the spine was not ankylosed.

2.  On and after April 23, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by not more than forward flexion of the lumbar spine limited to 30 degrees or less; there is no unfavorable ankylosis of the lumbar spine or of the entire spine and there have been no incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent prior to April 23, 2010, and higher than 40 percent as of that date, for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.    § 4.71a, Diagnostic Codes 5287, 5290, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to an increased initial rating for the service-connected low back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice by letters mailed in July 2003 and March 2006.  Although the March 2006 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the Appeals Management Center (AMC) readjudicated the claim in November 2011.  There is no indication or reason to believe that the ultimate decision of the originating agency on this claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim.). 

The record also reflects that service treatment records and pertinent VA and private post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.      38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.             38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 


Criteria for Rating Disabilities of the Spine

During the pendency of the claim, the criteria for evaluating disabilities of the spine were revised.  The criteria were revised, effective September 26, 2003.  The effective date of the Veteran's rating is April 14, 2003.

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

Under the criteria in effect prior to September 26, 2003, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Under the criteria in effect prior to September 26, 2003, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 20 percent evaluation is warranted when there is evidence of muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003). 

Under the criteria effective September 26, 2003, degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011). Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

On a December 2003 VA examination of the joints, the Veteran had no tenderness to palpation along the bony spinous processes of the thoracic or lumbar spine.  The Veteran had no tenderness to palpation over the paravertebral range of motion of the lumbar spine with 30 degrees of extension, 90 degrees of flexion, 45 degrees of lateral bending, and 50 degrees of rotation to either side.  X-rays of the lumbosacral spine were within normal limits.  The examiner found that the Veteran had some generalized muscular aches and pains from his basic training days that occasionally he related to flare-ups with normal activities.  With no radiographic abnormalities, the Veteran did not have a diagnosis of arthritis at this point.

A January 2004 VA X-ray examination of the lumbosacral spine revealed mild degenerative disc disease at L5-S1.

In August 2005, the Veteran underwent an X-ray study of the lumbar spine, which revealed mild-moderate narrowing of the disc heights with mild osteophytic spurring.  On VA examination the same month, the Veteran complained of constant, stabbing low back pain that did not radiate.  The Veteran was using ointment and taking pain medication, as well as using a TENS unit.  He related that during flare-ups, he had additional impairment in his lower back.  Flare-ups usually occurred when trying to squat, standing for long periods of time, getting out of a car, and getting out of bed.  The Veteran did not walk with assistive devices, although he did have a back brace that he was not using at that time.  He stated that he could walk approximately half a mile in ten minutes before developing pain in his back.  He reported that his activities of daily living were not impeded as a result of back pain.

On physical examination, the Veteran was able to forward flex to 75 degrees with pain at 75 degrees.  Extension was to 20 degrees, with pain at 20 degrees.  Left and right lateral flexion was to 20 degrees with pain at 20 degrees.  Left lateral rotation was to 20 degrees with pain at 20 degrees, and right lateral rotation was to 30 degrees without pain.  The Veteran did not exhibit pain with repetitive motion or movement.  There was negative spasm, weakness, tenderness, guarding, and localized tenderness with preserved spinal contour.  Gait was hesitant but normal.  There was negative muscle pain.  Guarding was not severe enough to result in abnormal gait.  There was no abnormal spinal contour, such as scoliosis, reverse lordosis, or abnormal kyphosis.  Ankylosis was not found.

Neurological and motor examinations were normal.  Deep tendon reflexes of the lower extremities were +1 bilaterally.  MRI revealed normal vertebral body height and vertebral body signal, as well as normal cord signal and distal cord location.  There was mild facet hypertrophy at L5-S1 and L4 to L5.  There was a mild disc osteophyte bulge posteriorly at L5-S1 with mild encroachment of the neural foramen, worse on the left.  This also caused mild canal stenosis.  The Veteran was diagnosed with mild degenerative disc disease of the lumbar spine.  

The Veteran was afforded another VA examination in April 2007.  The Veteran denied fatigue, stiffness, and weakness, but reported decreased motion, spasms, and pain.  The pain was described as sharp, but mild, occurring for hours one to six days per week, often with overuse or with activity.  The Veteran had no incapacitating events over the past 12 months.

On physical examination, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Posture and gait were normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Motor and sensory testing was normal in all extremities.  Muscle tone was normal; no atrophy was found.  Reflexes were also all normal in all extremities.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 90 degrees with pain beginning at 85 degrees.  The Veteran demonstrated pain on repetitive testing, and loss of motion to 70 degrees of flexion.  Extension was to 30 degrees, with pain beginning at 20 degrees.  On repetitive use, there was pain but no additional loss of motion.  Lateral flexion to the right and left was to 30 degrees, with pain beginning at 20 degrees.  On repetitive use, there was pain but no additional loss of motion.  Lateral rotation to the right and left was to 30 degrees, with pain beginning at 20 degrees.  On repetitive use, there was pain but no additional loss of motion.

The Veteran stated that he was currently unemployed due to his back pain and factors unrelated to his back pain.  The examiner noted that the Veteran's back disability had mild effects on chores, shopping, exercise, sports, and recreation, as well as no effects on traveling, feedings, bathing, dressing, toileting, and grooming.

In May 2008, the Veteran underwent a private X-ray examination of the lumbar spine, which revealed mild degenerative changes.

A May 2008 VA outpatient treatment reflects that the Veteran complained of pains in his low back, with flare-ups at times.  The Veteran also stated that his pain sometimes radiated down to the back of his right thigh and knee.  He rated the severity of his back pain during a flare-up as an eight out of ten.

In April 2010, the Veteran was afforded another VA examination.  The Veteran complained of back pain, which was significantly worse with loss of motion, decreased activity due to pain, loss of sleep, and increased pain.  The Veteran reported numbness and paresthesias, which was present, but had not progressed significantly.  He also reported decreased motion, stiffness, weakness, spasms, and pain in the low back.  The pain was described as worse with activity, severe aching, cramping, and shooting, lasting for hours on a daily basis.  He also noted that pain would radiate to his legs and feet.  The Veteran reported flare-ups occurring every two to three weeks, lasting for hours, and alleviated by rest and medication.  The Veteran's impression of the extent of additional limitation of motion or other functional impairments during flare-ups was moderate in degree.  The Veteran reported 12 to 15 incapacitating episodes per year, lasting for hours.

On physical examination, the Veteran had normal posture but an antalgic gait.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There Veteran had no spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracolumbar spine.  Motor examination was normal.  The Veteran had normal muscle tone and no muscle atrophy.  Lower extremity sensory examination and reflexes were also normal.  Range of motion testing revealed forward flexion to 30 degrees, extension to 15 degrees, left and right lateral rotation to 15 degrees, and left and right lateral flexion to 15 degree, all with objective evidence of pain on active range of motion.  There was no objective evidence of pain or additional limitations of motion following repetitive motion.  The Veteran was currently employed in a full-time position.  The Veteran reported losing one week from work over the last year due to back pain.  The Veteran was diagnosed with lumbar strain.  The Veteran's back disability had mild effects on chores, recreation, feeding, and grooming, as well as moderate effects on shopping, exercise, traveling, bathing, dressing, and toileting.  The Veteran's back disability had severe effects on sports.  The examiner noted that the Veteran's current disability was moderate based mainly on objective reports of pain.

Analysis

As indicated, the RO has already granted staged ratings for the disability under consideration; hence, the Board will consider the propriety of the rating assigned at each state, to include whether any further staged rating of the disability is warranted.

For the period prior to the regulation changes in September 26, 2003, the Board finds that the evidence above does not show entitlement to a rating higher than 20 percent under the criteria in effect at that time.  Under the rating criteria in effect prior to September 26, 2003, a higher rating of 40 percent under Diagnostic Code 5292 requires limitation of motion of the lumbar spine that more nearly approximates severe than moderate, while a higher rating of 40 percent under Diagnostic Code 5295 requires impairment that more nearly approximates severe lumbosacral strain with listing of the entire body to the opposite side and other specific symptoms not shown on examination.  None of these criteria was met or more nearly approximated during the period in question.  Finally, there is no evidence of incapacitating episodes or separately ratable neurologic impairment during that period.

The Board now turns its attention to the period beginning September 26, 2003.

On review of the evidence above relating to symptoms and impairment from September 26, 2003, the Board finds the General Rating Formula criteria for a rating in excess of 20 percent are not met prior to April 23, 2010.  Initially, the Board notes that none of the former criteria for a rating in excess of 20 percent was shown, as there is no severe lumbosacral strain with listing of the entire body to the opposite side and other specific symptoms prior to April 23, 2010.  As to the revised criteria, a schedular rating of 40 percent requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this case the Veteran's forward flexion measurements during the period in question were 75 degrees and 90 degrees.  Thus, the Board finds that the criteria for a 40 percent rating were not approximated prior to April 23, 2010.  Moreover, there were no incapacitating episodes requiring bed rest prescribed by a physician to the degree required for a 40 percent rating, and the medical evidence fails to show that the disability was productive of any neurological impairment in either lower extremity prior to April 23, 2010.

The Board also finds that there is no evidence to support a rating in excess of 40 percent at any time, including for the rating period on and after April 23, 2010.  Again, there have been no incapacitating episodes requiring bed rest prescribed by a physician to the degree required, and there is no ankylosis. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows the Veteran's low back disability has more closely approximated the criteria for a higher evaluation. 

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to weakness, fatigability, or incoordination warranting a higher rating.  Though there is a reduced range of motion after repetitive motion as shown in April 2007, the increased limitation of motion is still insufficient to justify a higher rating.  The Board also acknowledges that the Veteran noted in April 2010 that he suffers from flare-ups that have moderate effects on his functional impairment.  However, the Board finds that even considering the effect of the flare-ups on functional impairment, that the criteria for a higher rating are not met.  Therefore, the Board concludes that a higher rating based on those factors is not warranted. 

Based upon the guidance of the Court in Fenderson, 12 Vet. App. 119, the Board has additionally considered whether any further staged ratings are appropriate.  In the present case, the Board finds that no staged ratings for degenerative disc disease are warranted.

The Board also notes that the Veteran is not entitled to a separate, compensable rating for radiculopathy of the lower extremities, as due to degenerative disc disease, for either period on appeal.  While the Veteran has complained of radiating pain, objective findings have indicated motor, sensory, and reflex examinations were primarily within normal limits.  As such, a separate, compensable rating is not warranted.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disability are contemplated by the schedular criteria.  In sum, there are no demonstrated symptoms or impairment suggesting that the average industrial impairment from his degenerative disc disease of the thoracolumbar spine would be in excess of that contemplated by the Veteran's ratings under the rating criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.



ORDER

Entitlement to an initial disability rating in excess of 20 percent for the period prior to April 23, 2010, and in excess of 40 percent for the period beginning April 23, 2010, for degenerative disc disease of the thoracolumbar spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


